                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TRUSTEES OF THE SUBURBAN TEAMSTERS )
OF NORTHERN ILLINOIS WELFARE AND    )
PENSION FUNDS,                      )
                                    )
                        Plaintiffs, )
                                    )                            Case No.: 21 C 1537
        v.                          )
                                    )                            Judge John F. Ness
                                    )
LEO'S HAULING, INC.,                )                            Magistrate Judge Heather K.
an Illinois corporation             )                            McShain
                                    )
                        Defendant.  )

                     MOTION FOR JUDGMENT IN SUM CERTAIN

        NOW COME the Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS OF

NORTHERN ILLINOIS WELFARE AND PENSION FUND, by and through its attorney,

JOHN J. TOOMEY, ARNOLD AND KADJAN, LLP and pursuant to FRCP 55 move for

judgment in sum certain as stated in this Motion and the supporting Affidavits attached

hereto. In support of its Motion, Plaintiffs state as follows:

        1.        Suit was filed on March 19, 2021 for collection of delinquent contributions

plus attorneys’ fees, costs and interest under 29 U.S.C. 1132(g)(2).

        2.        Service was made upon LEO'S HAULING, INC., an Illinois corporation on

April 11, 2021.

        3.        Defendant is now in default on the Complaint and as supported by the

attached Affidavits the sums due are:

                            $27,777.63   Welfare
                           $32,810.99    Pension
                             $1,250.00   Attorneys fees
                               $491.00   Court costs
                           $62,329.62
       WHEREFORE, Plaintiffs pray for:

       1.     Entry of judgment against Defendant, LEO'S HAULING, INC., an Illinois

corporation, and in favor of Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS

OF NORTHERN ILLINOIS PENSION AND WELFARE FUNDS in the amount of

$62,329.62.

                                   TRUSTEES OF THE SUBURBAN TEAMSTERS
                                   OF NORTHERN ILLINOIS PENSION AND
                                   WELFARE FUNDS

                                   s/John J. Toomey
                                   ARNOLD AND KADJAN, LLP
                                   35 E. Wacker Drive, Suite 600
                                   Chicago, IL 60601
                                   Telephone No.: (312) 236-0415
                                   Facsimile No.: (312) 341-0438
                                   Dated: May 13, 2021




                                         2
                             CERTIFICATE OF SERVICE


        I hereby certify that on May 13, 2021, I electronically filed the foregoing Motion
for Judgment in Sum Certain, Affidavits of Jose M. Colin and John J. Toomey and
Proposed Judgment Order with the Clerk of the Court using the CM/ECF system and to
the following by U.S. Mail, postage prepaid by regular mail and certified mail:

       Mr. Juan Carlos Hernandez
       President and Registered Agent
       Leo's Hauling, Inc.
       an Illinois corporation
       418 North Park Avenue
       Aurora, Illinois 60505

       Mr. Juan Carlos Hernandez
       President and Registered Agent
       Leo's Hauling, Inc.
       an Illinois corporation
       790 Trask Street
       Aurora, Illinois 60505


                                     TRUSTEES OF THE SUBURBAN TEAMSTERS
                                     OF NORTHERN ILLINOIS PENSION AND
                                     WELFARE FUNDS

                                     s/John J. Toomey
                                     ARNOLD AND KADJAN, LLP
                                     35 E. Wacker Drive, Suite 600
                                     Chicago, IL 60601
                                     Telephone No.: (312) 236-0415
                                     Facsimile No.: (312) 341-0438
                                     Dated: May 13, 2021




                                            3
